Title: John Adams to Abigail Adams, 12 February 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris February 12. 1780

On Wednesday, the 9th. of this Month, We all arrived in tolerable Health at the Hotel De Valois, in Paris where We now are. On Thursday the 10th We waited on Dr. Franklin and dined with him at Passy. On Fryday the 11, the Dr. accompanied Us to Versailles, where We waited on Mr. De Vergennes, Mr. De Sartine and Comte Maurepas, from all of whom We had a polite Reception. To day We stay at home.
I put my three Children to Mr. Pichini’s Accademy the next day after my Arrival, where they are all well pleased.
We had a tedious Journey by Land, from Ferrol in Spain, of not much short of four hundred Leagues. My dear Charles bears travelling by Land and Sea as well as his Brother. He is much beloved wherever he goes.
Since my Arrival here I had the Joy to find a Letter from you which came by your Unkles ship to Cadiz. It gives me more Pain than I can express to see your Anxiety, but I hope your fears will be happily disappointed.
I wrote you, from Cape Anne, from the Banks of Newfoundland, from Corrunna and from Bilbao, from whence I ordered you some Things by a Vessell to Mr. Corbet Cabot of Beverly, and another to Mr. Tracy of Newbury Port. These are a few necessaries for the Family. I will send Mr. W. and Mr. S. Things and my Brothers and Dr. T.s and his Sons, by the first Safe Conveyance that I can hear of.

Yours, Yours, Yours, ever, ever, ever yours.

